PER CURIAM.
We find no merit in the five issues raised by appellants before this court on appeal. We write, however, to dispose of a sixth issue raised for the first time in appellants’ reply brief.
An issue raised for the first time on appeal in appellants’ reply brief, even though properly preserved for appeal, will not be considered by this court. St. Regis Paper Co. v. R.D. Hill, 198 So.2d 365 (Fla. 1st DCA 1967); Pursell v. Sumter Electric Co-Operative, 169 So.2d 515 (Fla. 2d DCA 1964). Florida Rule of Appellate Procedure 9.210(d) provides that a reply brief "shall contain argument in response and rebuttal to argument presented in the answer brief.” Without strict adherence to this rule, the appellees are left unable to *1162respond in writing to new issues presented by the appellants, and the filing deadline imposed on the appellants for their initial brief is rendered meaningless.
AFFIRMED.
WARNER and POLEN, JJ., and SHAHOOD, GEORGE A., Associate Judge, concur.